I agree with my colleagues that the action of the Akron City Council in this case was an administrative function. I disagree with their holding that Sections 34 and 57 of the Charter mandate a further administrative review of "permissive uses" or "conditional zoning" by the Mayor.
When Council amended the zoning ordinance in 1964 by creating permissive uses or conditional zoning, it was a legislative enactment in which they reserved to themselves, not the Mayor, the power to act in an administrative capacity. The Mayor could have vetoed that ordinance. The ordinance before this court is not a new law, but administers a portion of the law already in existence. See, Donnelly v. Fairview Park (1967), 13 Ohio St. 2d 1. The power to grant permissive uses, which the majority believe is a "created right" under R. C. 731.17, was actually created by the 1964 zoning amendment and not by this present ordinance.
The veto power of the Mayor is limited to legislative enactments and not to administrative actions by council. If the Mayor can use his veto to review an administrative *Page 258 
enactment, as the majority has determined, can City Council then try to override the Mayor's veto in yet another review of the administrative process? Is this action then subject to referendum? How and when does the appellate process begin?
I submit that the mayor is without power to administratively review Council's action without express authority for the review having been delegated to him by Council. The 1964 amendments on conditional zoning did not give him that right.